Citation Nr: 0011572	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  97-01 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for arthritis of multiple 
joints.

2.  The propriety of the initial 20 percent rating for 
tendonitis of the right shoulder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1966 to 
February 1975.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1995 rating decision 
in which the RO denied service connection for a right 
shoulder disability, an acquired psychiatric disorder, 
including post-traumatic stress disorder, a skin condition, 
residuals of an insect bite, arthritis of multiple joints, 
and a bilateral foot disorder, and denied entitlement to a 
permanent and total disability rating for pension purposes.  
Service connection was granted for residuals of a fracture 
of the cervical spine, rated 20 percent disabling.  The 
veteran appealed all eight issues.  He appeared for a 
hearing at the RO in May 1996 at which he provided 
testimony only on the issues involving the cervical spine, 
right shoulder and psychiatric disorder.  Those claims were 
denied by the hearing officer as reflected in the December 
1996 supplemental statement of the case (SSOC).  By rating 
decision of January 1997, the RO granted the veteran's 
claim for entitlement to a permanent and total disability 
rating for pension purposes, effective January 20, 1995.  
By decision of April 1998, the Board remanded the issue 
noted on the title page of this decision as well as the 
issue of entitlement to an increased rating for residuals 
of a fracture of the cervical spine for evidentiary 
development and denied the veteran's appeal on the 
remaining issues.

By rating decision of October 1998, the RO granted an 
increased 40 percent rating for the veteran's cervical 
spine disorder and granted service connection for 
tendonitis of the right shoulder, rated 20 percent 
disabling.  In November 1998, the veteran indicated that he 
was satisfied with the 40 percent rating for his cervical 
spine disorder and withdrew his appeal on that issue.  
Received at the RO in November 1998 was an NOD with the 
initial rating assigned for the veteran's right shoulder 
tendonitis.  A statement of the case (SOC) was issued and 
the veteran submitted a timely substantive appeal (VA Form 
9).  By rating decision of May 1999, the RO denied service 
connection for arthritis of multiple joints.  The veteran 
continued his earlier appeal of this issue.  The case has 
now been returned to the Board for further appellate 
consideration.

The October 1998 rating also denied service connection for 
other disorders which the veteran claimed as associated 
with nicotine addiction.  The veteran did not file a timely 
NOD with respect to the denial of these issues and they are 
not before the Board for appellate review.

Inasmuch as the appeal on the issue involving tendonitis of 
the right shoulder is from an original award, the Board has 
framed the issue as shown on the title page of this 
decision.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(appeals from original awards are not construed as claims 
for increased ratings).


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of 
the veteran's appeal has been obtained.

2.  No competent medical evidence has been presented to 
show that arthritis of multiple joints is attributable to 
the veteran's military service.

3.  Prior to June 23, 1999, the veteran's right shoulder 
tendonitis was productive of limitation of motion to the 
shoulder level, with consideration of pain on motion.

4.  On VA orthopedic examination June 23, 1999, the veteran 
was noted to have range of motion in the right shoulder 
limited to a level midway between the side and shoulder 
level.


CONCLUSIONS OF LAW 

1.  The veteran has not presented a well grounded claim of 
service connection for arthritis of multiple joints.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for an initial evaluation in excess of 20 
percent for tendonitis of the right shoulder are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. § 4.40, 4.45, 4.71a, Diagnostic Code 5201 (1999).

3.  As of June 23, 1999, the criteria for the assignment of 
a 30 percent rating for tendonitis of the right shoulder 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. § 4.40, 4.45, 4.71a, Diagnostic Code 5201 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In order to establish service connection for a disability, 
there must be evidence that such disability is due to 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  Service 
connection may be granted for degenerative arthritis if it 
is manifest to a degree of 10 percent or more within the 
first post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (1999).  

Service connection may be granted for any disease diagnosed 
after service discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (d).  A 
determination of service connection requires a finding of 
the existence of a current disability and a determination 
of a relationship between that disability and injury or 
disease incurred in or aggravated by service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

The threshold question in this case is whether the veteran 
has presented a well-grounded claim of service connection 
for arthritis of multiple joints.  A well-grounded claim is 
one which is plausible.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  If the veteran has not 
presented a well-grounded claim, the claim must fail and 
there is no further duty to assist in the development of 
the claim.  Id.  A well-grounded claim requires more than 
an allegation; the claimant must submit supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
Furthermore, the evidence must justify a belief by a fair 
and impartial individual that the claim is plausible.  Id.  
Generally, in order for a claim of service connection to be 
well grounded, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or 
medical evidence), and of a nexus between the in-service 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Evidentiary assertions by the veteran must be accepted as 
true for the purpose of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond 
the competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The appellant contends that he currently has arthritis of 
multiple joints and that it is related to his military 
service.  Following a review of the entire claims folder, 
the Board finds that the veteran's claim of service 
connection for arthritis of multiple joints is not well 
grounded.  The veteran's service medical records show that 
he was treated in service for a variety of musculoskeletal 
complaints.  He was treated at different times for back 
strain, knee complaints, shoulder problems and a cervical 
fracture.  On discharge examination, no diagnosis was 
indicated with respect to arthritis of one or more joints.  
The veteran had full range of motion in both shoulders.

On VA examination in January 1999, the veteran was 
diagnosed with degenerative arthritis of the lumbar spine.  
X-rays of the lumbosacral spine showed degenerative 
arthritis of the lumbar spine, most marked at L4-5.  The VA 
examiner noted that the etiology of the veteran's arthritis 
in the lumbar spine was the same as that of a normal person 
and was unrelated to the automobile accident the veteran 
had in service in 1970.  He further noted that the veteran 
had never claimed multiple joint arthritis; rather, he had 
claimed arthritis in three areas, the lumbar spine, the 
cervical spine and the right shoulder.  No arthritis was 
shown by x-ray in the right shoulder.  However, x-rays of 
the right shoulder were interpreted as revealing arthritis 
in September 1998 and June 1999.  Also, x-rays of the 
cervical spine in September 1998 were interpreted as 
showing arthritis.

Several observations are in order here.  The arthritis in 
the cervical spine is traumatic arthritis secondary to 
injury (fracture) and is not degenerative (multiple joint 
arthritis).  Traumatic arthritis follows injury and injury 
is necessary for it's inception.  When present, it is 
limited to the site of injury.  Degenerative arthritis, 
also known as osteoarthritis, hypertrophic arthritis and 
multiple joint arthritis, is a disease entity.  Once it is 
manifest in a major joint or group of minor joints, it may 
progress to involve other joints.  Hence, the term multiple 
joint arthritis.  It is this arthritis that qualifies for 
presumptive service connection when manifest to the 
required degree during the first post-service year.

The veteran is currently considered to have degenerative 
arthritis (multiple joint arthritis) in his right shoulder 
and lumbar spine.  The veteran was treated in service for 
various musculoskeletal complaints affecting his back, 
neck, knees and shoulders.  Accordingly, the first two 
Caluza requirements for a well grounded claim for service 
connection for multiple joint arthritis have been met.  
However, the third Caluza requirement for a well grounded 
claim for service connection for multiple joint arthritis 
is not met.  The VA examiner in June 1999 noted that the 
veteran had degenerative changes in the lumbar spine, but 
stated that such changes were consistent with an individual 
of the veteran's age.  More importantly, however, there is 
no medical nexus evidence of record that links a current 
diagnosis of multiple joint arthritis to any joint symptoms 
noted in service or within the first post-service year.  
Because no medical nexus evidence has been presented 
regarding this claim, the claim is not well-grounded.

As the veteran has failed to meet his initial burden of 
submitting evidence of a well grounded claim of entitlement 
to service connection for multiple joint arthritis, VA is 
under no duty to assist him in developing the facts 
pertinent to that claim.  See Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), 1468 and Morton v. West, 12 Vet. App. 477 
(1999).  Against this background, and in the absence of 
medical evidence that links current arthritis of multiple 
joints to any incident of service, the claim of service 
connection for that condition must be denied.  However, as 
addressed below, the Board will not attempt to disassociate 
symptoms of right shoulder arthritis from right shoulder 
tendonitis in evaluating the service-connected right 
shoulder disorder.  All limitation of motion and painful 
motion in the right shoulder will be attributed to 
tendonitis.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


II.  Ratings

Initially, the Board finds that the veteran's claim 
regarding the propriety of the initial 20 percent 
evaluation assigned for his service-connected right 
shoulder tendonitis is plausible and capable of 
substantiation and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  When a claimant submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to the claim.  Id.  The Board is satisfied that 
all available relevant evidence has been obtained regarding 
the claim and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying 
a schedule of ratings that represent, as far as can 
practicably be determined, the average impairment of 
earning capacity.  In determining the current level of 
impairment, the disability must be viewed in relation to 
its history.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When there is limitation of motion of the arm at shoulder 
level involving either extremity, a 20 percent rating is 
assigned.  When limitation of motion of the arm is midway 
between side and shoulder level involving the major 
extremity, a 30 percent rating is assigned.  When motion of 
the arm is limited to 25 degrees from the side, involving 
the major extremity, a 40 percent rating is warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5201 (1999).

Range of motion in the shoulder is from 0 to 180 degrees of 
flexion, 0 to 180 degrees of abduction and 0 to 90 degrees 
of internal rotation and 0 to 90 degrees of external 
rotation.  38 C.F.R. § 4.71a, Plate I (1999).

Before proceeding with analysis of the veteran's claim, the 
Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the Court emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case in which the 
veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation where the disability in 
question has just been recognized as service-connected.  In 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), the Court 
held that the current level of disability is of primary 
importance when assessing an increased rating claim.  
However, where, as here, a veteran has expressed 
dissatisfaction with the assignment of an initial rating, 
the Francisco rule does not apply; rather, the VA must 
determine whether the evidence warrants the assignment of 
different disability ratings at different times over the 
life of the claim - a practice known as "staged rating."  
See Fenderson, 12 Vet. App. at 126.

In this case, the RO has issued an SOC and SSOC that do not 
explicitly reflect consideration of the propriety of the 
initial rating, or include specific discussion of whether 
"staged rating" would be appropriate in the veteran's 
case.  However, the claims file reflects consideration of 
additional evidence in light of the applicable rating 
criteria at various points during the appeal; thus, the RO 
effectively considered the appropriateness of its initial 
evaluation under the applicable rating criteria in 
conjunction with the submission of additional evidence at 
various times during the pendency of the appeal, as well as 
whether higher evaluations were warranted at different 
stages.  Thus, a remand of this matter for explicit 
consideration of "staged rating" pursuant to Fenderson is 
unnecessary.

Following a review of the claims folder, the Board finds 
that prior to June 23, 1999, the evidence did not warrant a 
rating in excess of 20 percent for the veteran's tendonitis 
of the right shoulder.  Specifically, on VA orthopedic 
examination in September 1998, the veteran reported a 
history of receiving steroid injections in service for 
right shoulder problems.  The veteran complained of current 
episodes of pain on abduction or flexion of the right 
shoulder, lasting for several days at a time.  On 
examination, range of motion in the right shoulder was 
reported as follows: flexion was possible to 60 degrees, 
abduction was possible to 90 degrees and internal and 
external rotation were possible to 90 degrees.  There was 
no deltoid atrophy, but the veteran was noted to be quite 
tender to subacromial pressure on the right.  X-rays of the 
right shoulder were significant for evidence of 
osteoarthritis of the acromioclavicular joint.  The 
diagnostic impression was subacromial tendonitis of the 
right shoulder, recurrent.

As reflected by the ratings schedule set forth above, the 
clinical evidence prior to June 23, 1999, shows that the 
veteran's tendonitis of the right shoulder was manifested 
by limitation of motion consistent with a 20 percent 
evaluation, with consideration of pain.

However, the Board also finds that, as of June 23, 1999, 
the criteria for a 30 percent rating for the veteran's 
tendonitis of the right shoulder were met.  As set forth in 
the June 1999 report of examination, range of motion in the 
veteran's right shoulder was reported as follows:  flexion 
was possible to 90 degrees, abduction was possible to 45 
degrees, and internal and external rotation were possible 
to 45 degrees.  All motions were limited due to pain.  The 
diagnostic impression was chronic subacromial tendonitis of 
the right shoulder with some limitation of motion.  After 
the RO requested additional comment to comply with the 
requirements of the holding of the Court in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) and the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (1999), an August 1999 addendum 
from the VA examiner related that the veteran had 
occasional flare-ups of increased pain in his right 
shoulder in the deltoid area, lasting up to several days 
and accompanied by a constant aching sensation.  He 
reported having flare-ups three times per month, during 
which he is unable to flex his right arm enough to shave 
the top of his head.  The VA examiner noted that this would 
equate to additional range of motion loss.

The veteran's range of motion in the right shoulder on the 
June 1999 VA examination was limited to 45 degrees of 
abduction, and external and internal rotation.  That 
limitation of motion is consistent with a 30 percent rating 
under Diagnostic Code 5201.  The June 1999 examination 
report represents the first objective indication that the 
veteran met the criteria for a 30 percent rating for his 
tendonitis of the right shoulder.  As such, the Board finds 
that, as of June 23, 1999, the criteria for a 30 percent 
schedular rating for the tendonitis of the right shoulder 
are met.


ORDER

1.  Service connection for arthritis of multiple joints is 
denied.

2.  An initial rating in excess of 20 percent for 
tendonitis of the right shoulder is denied.

3.  An increased rating for tendonitis of the right 
shoulder is granted, effective June 23, 1999, to the extent 
indicated, subject to laws and regulations governing the 
payment of monetary awards.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals
 

